Exhibit SHARE EXCHANGE AGREEMENT BY AND AMONG SILVER PEARL ENTERPRISES, INC. DENISE SMITH KEYUAN INTERNATIONAL GROUP LIMITED AND DELIGHT REWARD LIMITED, SOLE STOCKHOLDER OF KEYUAN INTERNATIONAL GROUP LIMITED DATED: APRIL 22, 2010 TABLE OF CONTENTS Page SECTION I DEFINITIONS 2 SECTION II EXCHANGE OF SHARES AND SHARE CONSIDERATION 7 SECTION III CLOSING DATE 8 SECTION IV REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS 8 SECTION V REPRESENTATIONS AND WARRANTIES OF THE COMPANY 12 SECTION VI REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR COMPANY AND THE ACQUIROR COMPANY PRINCIPAL SHAREHOLDER 17 SECTION VII COVENANTS OF THE ACQUIROR COMPANY 27 SECTION VIII COVENANTS OF THE PARTIES 27 SECTION IX CONDITIONS PRECEDENT OF THE ACQUIROR COMPANY 29 SECTION X CONDITIONS PRECEDENT OF THE COMPANY AND THE SHAREHOLDERS 31 SECTION XI INDEMNIFICATION; REMEDIES 33 SECTION XII GENERAL PROVISIONS 35 SCHEDULES 41 EXHIBIT A DEFINITION OF “ACCREDITED INVESTOR” EXHIBIT B DEFINITION OF “U.S. PERSON” EXHIBIT C ACCREDITED INVESTOR REPRESENTATIONS EXHIBIT D NON U.S. PERSON REPRESENTATIONS EXHIBIT E FORM OF LEGAL OPINION EXHIBIT F FORM OF LEGAL OPINION EXHIBIT G SERIES M CERTIFICATE OF DESIGNATION Share Exchange Agreement This Share Exchange Agreement, dated as of April 22, 2010, is made by and among Silver Pearl Enterprises, Inc., a Nevada corporation (the “Acquiror Company”), Denise Smith (the “Acquiror Company Principal Shareholder”), Keyuan International Group Limited, a company organized under the laws of the British Virgin Islands (the “Company”), and Delight Reward Limited (the “Shareholder”), a company organized under the laws of the British Virgin Islands. BACKGROUND WHEREAS, the Shareholder has agreed to transfer to the Acquiror Company, and the Acquiror Company has agreed to acquire from the Shareholder, all of the Shares, which Shares constitute 100% of the issued and outstanding shares of the Company, in exchange for 47,658 shares of the Acquiror Company’s Series M preferred stock to be issued on the Closing Date (the “Acquiror Company Preferred Shares”), whereby each Acquiror Company Preferred Share convertible into One Thousand (1,000) shares of Acquiror Company’s common stock (the “Conversion Shares”) when the Acquiror Company amends its Article of Incorporation to increase the number of its authorized common stock to One Hundred Million (100,000,000) (the “Mandatory Conversion”). After giving effect to the Automatic Conversion, the Conversion Shares shall constitute approximately 95.3% of the Acquiror Company’s issued and outstanding common shares immediately after the closing of the Share Exchange (without giving effect to the Financing). The designation, rights, preferences and other terms and provisions of the Acquiror Company Preferred Shares are set forth in the Certificate of Designations, Preferences, Rights of the Series M Preferred Stock attached hereto as Exhibit G (the “Series M Certificate of Designations”). WHEREAS, concurrent with the Share Exchange and as a condition to its consummation, there shall be released from escrow and paid to the Acquiror Company Principal Shareholder the sum of US$400,000 in consideration for the consummation of the Share Exchange which shall be used for the repurchase of 3,264,000 shares of common stock held by the Acquiror Company Principal Shareholder (the “Repurchase”). WHEREAS, such Share Exchange is in connection with the closing of the Financing pursuant to a Securities Purchase Agreement dated April 22, 2010 by and among the Acquiror Company and the subscribers identified on the signature page thereto. The Closing of the Share Exchange is conditioned upon all of the conditions of the Financing being met, and the Financing is conditioned upon the closing of the Share Exchange. NOW THEREFORE, in consideration of the premises and the mutual covenants, agreements, representations and warranties contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1 SECTION I DEFINITIONS Unless the context otherwise requires, the terms defined in this Section 1 will have the meanings herein specified for all purposes of this Agreement, applicable to both the singular and plural forms of any of the terms herein defined. 1.1“Accredited Investor” has the meaning set forth in Regulation D under the Securities Act and set forth on Exhibit A. 1.2“Acquired Companies” means, collectively, the Company and the Company Subsidiaries. 1.3“Acquiror Company Balance Sheet” means the Acquiror Company’s balance sheet at December 31, 1.4“Acquiror Company Board” means the Board of Directors of the Acquiror Company. 1.5“Acquiror Company Common Stock” means the Acquiror Company’s common stock, par value US $0.001 per share. 1.6“Acquiror Company Preferred Shares” means the Series M preferred stock of the Acquiror Company being issued to the Shareholder pursuant hereto. 1.7“Affiliate” shall mean, with respect to any Person, any other Person that (a) directly or indirectly, whether through one or more intermediaries or otherwise, controls or is controlled by or is under common control with such Person.For purposes of this definition, “control” (including with correlative meanings “controlled by” and “under common control with”) of a Person means the power, direct or indirect, to direct or cause the direction of the management and policies of such Person, whether through ownership of voting securities, by contract or otherwise.For the purposes of this definition, a Person shall be deemed to control any of his or her immediate family members. 1.8“Agreement” means this Share Exchange Agreement, including all Schedules and Exhibits hereto, as this Share Exchange Agreement may be from time to time amended, modified or supplemented. 1.9“Closing” has the meaning set forth in Section 3.1. 1.10“Closing Date” has the meaning set forth in Section 3.1. 1.11“Code” means the Internal Revenue Code of 1986, as amended. 1.12“Commission” means the Securities and Exchange Commission or any other federal agency then administering the Securities Act and the Exchange Act. 2 1.13“Company” means Keyuan International Group Limited, a company organized under the laws of the British Virgin Islands. 1.14“Company Board” means the Board of Directors of the Company. 1.15“Company Indemnified Party” has the meaning set forth in Section 9.1. 1.16“Company Subsidiaries” means all of the direct and indirect Subsidiaries of the Company. 1.17“Equity Security” means any stock or similar security, including, without limitation, securities containing equity features and securities containing profit participation features, or any security convertible into or exchangeable for, with or without consideration, any stock or similar security, or any security carrying any warrant, right or option to subscribe to or purchase any shares of capital stock, or any such warrant or right. 1.18“ERISA” means the Employee Retirement Income Security Act of 1974, as amended. 1.19“Exchange Act” means the Securities Exchange Act of 1934 or any similar federal statute, and the rules and regulations of the Commission thereunder, all as the same will then be in effect. 1.20“Exhibits” means the several exhibits referred to and identified in this Agreement. 1.21“Financing” has the meaning set forth in Section 8.11 herein. 1.22“Form 8-K” means a current report on Form 8-K under the Exchange Act. 1.23“GAAP” means, with respect to any Person, United States generally accepted accounting principles applied on a consistent basis with such Person’s past practices. 1.24“Governmental Authority” means any federal or national, state or provincial, municipal or local government, governmental authority, regulatory or administrative agency, governmental commission, department, board, bureau, agency or instrumentality, political subdivision, commission, court, tribunal, official, arbitrator or arbitral body, in each case whether U.S. or non-U.S. 1.25“HK Company” means Keyuan Group Limited, a company organized under the laws of Hong Kong. 1.26“Indebtedness” means any obligation, contingent or otherwise.Any obligation secured by a Lien on, or payable out of the proceeds of, or production from, property of the relevant party will be deemed to be Indebtedness. 3 1.27“Intellectual Property” means all industrial and intellectual property, including, without limitation, all U.S. and non-U.S. patents, patent applications, patent rights, trademarks, trademark applications, common law trademarks, Internet domain names, trade names, service marks, service mark applications, common law service marks, and the goodwill associated therewith, copyrights, in both published and unpublished works, whether registered or unregistered, copyright applications, franchises, licenses, know-how, trade secrets, technical data, designs, customer lists, confidential and proprietary information, processes and formulae, all computer software programs or applications, layouts, inventions, development tools and all documentation and media constituting, describing or relating to the above, including manuals, memoranda, and records, whether such intellectual property has been created, applied for or obtained anywhere throughout the world. 1.28“Laws” means, with respect to any Person, any U.S. or non-U.S. federal, national, state, provincial, local, municipal, international, multinational or other law (including common law), constitution, statute, code, ordinance, rule, regulation or treaty applicable to such Person. 1.29“Lien” means any mortgage, pledge, security interest, encumbrance, lien or charge of any kind, including, without limitation, any conditional sale or other title retention agreement, any lease in the nature thereof and the filing of or agreement to give any financing statement under the Uniform Commercial Code of any jurisdiction and including any lien or charge arising by Law. 1.30“Material Acquiror Company Contract” means any and all agreements, contracts, arrangements, leases, commitments or otherwise, of the Acquiror Company, of the type and nature that the Acquiror Company is required to file with the Commission. 1.31“Material Adverse Effect” means, any change, effect or circumstance which, individually or in the aggregate, would reasonably be expected to (a) have a material adverse effect on the business, assets, financial condition or results of operations of the Acquiror Company or the Acquired Companies, as the case may be, in each case taken as a whole or (b)materially impair the ability of the Acquiror Company or the Acquired Companies, as the case may be, to perform their obligations under this Agreement, excluding any change, effect or circumstance resulting from (i) the announcement, pendency or consummation of the transactions contemplated by this Agreement, (ii) changes in the United States securities markets generally, or (iii) changes in general economic, currency exchange rate, political or regulatory conditions in industries in which the Acquiror Company or the Acquired Companies, as the case may be, operate or (c) result in litigation, claims, disputes or property loss in excess of US$150,000 in the future, and that would prohibit or otherwise materially interfere with the ability of any party to this Agreement to perform any of its obligations under this Agreement in any material respect. 1.32“Order” means any award, decision, injunction, judgment, order, ruling, subpoena, or verdict entered, issued, made, or rendered by any Governmental Authority. 1.33“Ordinary Shares” means the
